Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2022 has been entered.
 
Status of Claims
Claims 1-2, 4 and 7-16 are pending.  Claims 1-2, 4, 7 and 15-16 are presented for this examination.  Claims 8-14 are withdrawn.  Claim 1 is amended.  Claims 3 and 5-6 are cancelled.  Claim 16 is newly added.
Status of Previous Rejections
All art rejections are maintained from previous office action of 05/24/2022.
New grounds of rejection are made to claim 1 and newly added claim 16 which depends on claim 1.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tomita (JPH05125495A from IDS).
As for claims 1-2, it is noted instant claim 1 is amended to incorporate limitations of cancelled claim 6. 
Tomita discloses a non-oriented steel sheet having overlapping compositions as illustrated in Table 1 below.   	
In addition, Tomita’s Inventive Examples I2, I6 and J4 each has elemental compositions within presently claimed ranges except Mn as illustrated in Tables 2, 3 and 4 below respectively.    
Regarding Mn, Tomita discloses broad range of Mn is 0.1-0.9% as illustrated in Table 1 below.  Hence, A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Table 1
Element
Applicant
(weight %)
Tomita et al.
(weight %)
Overlap
(weight %)
Si
2-3.5
0.1-3.5
2-3.5
Al
0.3-2.5
<=1.5
0.3-1.5
Mn
0.3-3.5
0.1-0.9
0.3-0.9
Sn
0.003-0.2
0.024-0.123
0.024-0.123
               Sb
0.003-0.15
0.012-0.166
0.012-0.15
P
0.004-0.18
<=0.2
0.004-0.18
               Ge
0.0005-0.03
0.003-0.01
0.003-0.01
C (Claim 2)
<=0.004
<=0.005
<=0.004


Table 2
Element
Applicant
(weight %)
Tomita et al.
(weight %)
Inventive Example I2
Table 7
Within
(weight %)
Si
2-3.5
2.49
2.49
Al
0.3-2.5
0.73
0.73
Mn
0.3-3.5
0.24
0.24 is close to 0.3
Sn
0.003-0.2
0.0564
0.0564
               Sb
0.003-0.15
Trace
Trace
P
0.004-0.18
0.01
0.01
               Ge
0.0005-0.03
0.0034
0.0034
C (Claim 2)
<=0.004
0.002
0.002


Table 3
Element
Applicant
(weight %)
Tomita et al.
(weight %)
Inventive Example I6
Table 7
Within
(weight %)
Si
2-3.5
2.52
2.52
Al
0.3-2.5
0.73
0.73
Mn
0.3-3.5
0.22
0.22
Sn
0.003-0.2
0.0051
0.0051
               Sb
0.003-0.15
0.0048
0.0048
P
0.004-0.18
0.01
0.01
               Ge
0.0005-0.03
0.0041
0.0041
           Equation (1)
0.05-25
0.99
0.99
           Equation (2)
0.2-5.27
0.8195
0.8195
           Equation (3)
3.3-5.5
3.36
3.36
C (Claim 2)
<=0.004
0.002
0.002


Table 4
Element
Applicant
(weight %)
Tomita et al.
(weight %)
Inventive Example J4
Table 7
Within
(weight %)
Si
2-3.5
3.17
3.17
Al
0.3-2.5
1.133
1.133
Mn
0.3-3.5
0.14
0.14
Sn
0.003-0.2
0.0934
0.0934
               Sb
0.003-0.15
0.0695
0.0695
P
0.004-0.18
0.01
0.01
               Ge
0.0005-0.03
0.0085
0.0085
           Equation (1)
0.05-25
16.29
16.29
           Equation (2)
0.2-5.27
0.51447
0.51447
           Equation (3)
3.3-5.5
4.373
4.373
C (Claim 2)
<=0.004
0.0015
0.0015



Regarding instant claimed Equations (1), (2) and (3),  first, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, in re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.  In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art.  In re Austin, et al., 149 USPQ 685, 688.   Second, due to overlapping ranges of Sn, Sb, P, Al, Mn and Ge, instant claimed Equations would be expected absent evidence to the contrary.   In the instant case, using Tomita’s Inventive Examples I6 and J4 (Table 7) each elemental compositions, all three claimed Equations (1), (2) and (3) are met as indicated in Tables 3-4 above.
Tomita does not expressly disclose instant amended wherein clause which is interpreted as structure limitations due to similar steel sheet compositions and process of making.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)

In the instant case, since Tomita discloses steel sheets I2, I6 and J4 having similar compositions and meets Equations (1) through (3) as claimed as illustrated in Tables 3-4 above and similar process of making by heating, hot rolling, annealing the hot rolled sheet, cold rolling and annealing the cold rolled sheet as required by instant application, it is therefore reasonable to believe that the claimed structure limitations would have naturally flowed following the suggestion of Tomita absent evidence of the contrary.    See MPEP 2112.01 I.
As for claim 7, it is rejected for the same reason set forth in rejection of claim 1 above.
Claims 4 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tomita in view of Nakajima (US 2018/0230564A1).
As for claim 4,  Tomita does not expressly disclose presence of Ga.  However, in view of the lower limit of claimed Ga range, Ga is considered an impurity element.
Nakajima further discloses influence of Ga content as an inevitable impurity upon the magnetic flux density to develop a non-oriented electrical steel sheet having excellent magnetic properties. (paragraph [0024])   Ga amount is to be controlled <=0.0005% to significantly increase the magnetic flux density. (paragraph [0032])
Hence, it would have been obvious to one skill in the art, at the time the invention is made to control Ga content as an inevitable impurity <=0.0005% as suggested by Nakajima, in the non-oriented electrical steel sheet of Tomita for the purpose of increasing the magnetic flux density.
As for claim 15, Tomita does not disclose amended Mn range.
However, Nakajima expressly discloses Mn 0.05-3% which overlaps Tomita’s 0.1-0.9% and more preferably 0.2-1.3% (paragraph [0046]). Nakajima expressly discloses Mn is an element effective for preventing red brittleness in the hot rolling.
Hence, it would have been obvious to one skill in the art, at the time the invention is made to adjust result effective variable of Mn amount according to Nakajima, in the grain oriented steel sheet of Tomita for preventing red brittleness in the hot rolling.
If a particular parameter is recognized as a result-effective variable as suggested by Nakajima, then the determination of the optimum or workable ranges of said parameter might be characterized as routine experimentation. See MPEP 2144.05 II.

Claims 1-2, 7 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fujita (JP 2009299102A).
As for claims 1-2, 7 and 15, Fujita discloses a non-oriented electrical steel sheet comprising overlapping elemental compositions as illustrated in Table 5 below.
A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.

Table 5
Element
Applicant
(weight %)
Fujita et al.
(weight %)
Overlap
(weight %)
Si
2-3.5
1-4
2-3.5
Al
0.3-2.5
<=2.5
0.3-2.5
Mn
1-3.5
0.05-3
1-3
Sn
0.003-0.2
<=0.5
0.003-0.2
               Sb
0.003-0.15
<=0.5
0.003-0.15
P
0.004-0.18
<=0.25
0.004-0.18
               Ge
0.0005-0.03
<=0.5
0.0005-0.03
C (Claim 2)
<=0.004
<=0.06
<=0.004
      Mn (Claim 15)
1-3.5
0.05-3
1-3


Regarding instant claimed Equations (1), (2) and (3),  first, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, in re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.  In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art.  In re Austin, et al., 149 USPQ 685, 688.   Second, due to overlapping ranges of Sn, Sb, P, Al, Mn and Ge, instant claimed Equations would be expected absent evidence to the contrary.   
Regarding instant claim 1 required wherein clause and claim 7, they are rejected for the same reason set forth in rejections of claims 1 and 7 over Tomita above.
Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fujita in view of Nakajima (US 2018/0230564A1).
As for claim 4, Nakajima indicates instant claimed Ga amount would have been obvious for the same reason set forth in rejection of claim 4 above over Tomita in view of Nakajima.

Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tomita in view of Kim (WO2018117598A1 using US 2020/0080175A1 as English Translation).
As for newly added claim 16, Tomita does not expressly disclose presence of Ga and Ge as claimed.
Kim discloses a non-oriented electrical steel sheet with similar compositions as Tomita.  Kim expressly discloses presence of Ga 0.0005-0.02% and Ge 0.0005-0.02% for suppressing surface oxidation during annealing and improving the set tissue. (paragraph [0043])
Hence, it would have been obvious to one skill in the art, at the time the invention is made to include Ga and Ge amounts as disclosed by Kim, in the non-oriented electric steel sheet of Tomita for suppressing surface oxidation during annealing and improving the set tissue.
Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fujita in view of Kim (WO2018117598A1 using US 2020/0080175A1 as English Translation).
As for claim 16, Nakajima indicates instant claimed Ge and Ga amount would have been obvious for the same reason set forth in rejection of claim 16 above over Tomita in view of Kim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 7, 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of US’170 (U.S. Patent No. 11,060,170) in view of Tomita (JP H05125495A).
As for claims 1-2,4,7, 15-16, US’170 claims a non oriented electrical steel sheet having similar compositions range of Si, Al, Mn and individual or total amount of Ga and Ge, and satisfy instant applicant required Formula 1 through 3. (Claims 1 and 4).
US’170 differs from instant claim 1 such that it does not disclose instant claim 1 required Sn, Sb and P amount.
Tomita discloses instant claim 1 required Sn, Sb and P in Table 1 (Inventive Examples I2, I6 and J4) for improving magnetic properties and reducing iron loss. (Table 10)
Hence, it would have been obvious to one skill in the art, at the time the invention is made to add Sn, Sb and P amount of Tomita, in the non-oriented electrical steel sheet of US’170 for improving magnetic properties and reducing iron loss.
Hence, instant claims 1-2,4,7, 15-16 are obvious over US’170 in view of Tomita.


Response to Argument
	Applicant’s argument filed on 08/24/2022 is considered but are not persuasive.
In response to applicant’s argument that cited reference does not disclose a constituent that satisfy all the limitation of the claims, argument is not persuasive for the following reasons:
	First, had Tomita disclosed a constituent that satisfy all the limitation of the claim 1, it would have been an anticipatory rejection rather than obviousness rejection. 
Second, According to MPEP 2123 I  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).  In the instant case, Tomita’s disclosed broad ranges of elemental content all overlap presently claimed content range with wide overlapping range width. (See Table 1 above)  Thus, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient to case of obviousness. 
Third, according to MPEP 2123 II, mere disclosed examples do not constitute a teaching away from a broader disclosure because such mere disclosure does not criticize, discredit or otherwise discourage the claimed composition range. In the instant case, nothing in Tomita expressly criticize, discredit or discourage the overlapping range.  
Lastly, Tomita’s Inventive Examples I2, I6 and J4 (Table 7) has every elemental content and Equations (1) through (3) satisfy instant claim 1 except Mn.  However, given broad range Mn 0.1-0.9% overlapping claimed 0.3-3.5%, instant claimed Equations (1) through (3) would still be met at overlapping range 0.3-0.9%.
In response to argument that the Table A shows that a composition containing P at 0.2wt% does not meet claimed strength ration range and since Tomita allegedly discloses a broad range of P<=0.2%, Tomita would not have necessarily met the claimed range of strength ratio, argument is not persuasive for the following reason:
Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range, see MPEP § 716.02(d) - § 716.02(e)”. In the instant case, closest prior art are Tomita’s Inventive Steel No I2, I6 and J4 of Table 7 all having P at 0.01%, not Table A comparative Example 5 in Page 8 of Remarks.
Hence, applicant is not compared against closest prior art Tomita’s Inventive Steel No I2, I6 and J4 of Table 7.  Because applicant fails to present evidence that using Tomita’s Inventive Steel No I2, I6 and J4 of Table 7 would not meet instant claimed strength ratio range, 103 prima facie case of obviousness is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733